Citation Nr: 1142074	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD or service-connected malaria.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right leg disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period dated prior to January 13, 2011.

5.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD for the period dated since January 13, 2011.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active Marine Corps service from June 1968 to June 1972, and is in receipt of the Purple Heart and Combat Action Ribbon, as well as the Navy Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A May 2007 rating decision, in pertinent part, granted service connection for PTSD and assigned the same an initial 30 percent disability rating; and denied service connection for low back and knee pain, and headaches.

By a March 2011 rating decision the disability rating assigned to the Veteran's service-connected PTSD was increased to 70 percent, effective, January 13, 2011.  As the 70-percent evaluation is less than the maximum available rating, and there remains a period wherein the Veteran's disability was not rated as 70 percent disabling, the issue remains on appeal and is characterized as such on the title page herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

At the time of the Veteran's September 2011 Board hearing, he raised entitlement to a number of issues.  The Board notes here that the transcript of the Board hearing did not provide an entirely clear understanding as to the Veteran's wishes regarding new claims.  The Agency of Original Jurisdiction (AOJ) should provide the Veteran an opportunity to clarify precisely the new claims he intended to raise.  The Veteran reported that the disability currently characterized as stasis dermatosis like scar associated with shrapnel wound, right leg, was more severe than what the current noncompensable disability rating reflected, and, that the disability was not scar-like, but rather a disability that affected his veins and circulatory system.  The claim of entitlement to an increased disability rating for service-connected stasis dermatosis like scar associated with shrapnel wound, right leg, considering the propriety of an alternative diagnostic code, has not been adjudicated by the AOJ and is thus referred to the AOJ for appropriate action.  

Also at the time of the Board hearing, the Veteran asserted entitlement to service connection for left elbow, left arm, left shoulder, and buttock disorders.  The Board notes here that the Veteran's claims for service connection for left shoulder and left elbow injuries were previously denied, by the May 2007 rating decision.  The AOJ has not yet had the opportunity to adjudicate the Veteran's claims and thus, the issues of entitlement to service connection for left arm and buttock disorders, as well as whether there is new and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for left shoulder and left elbow injuries, are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in September 2007.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the issue of entitlement to an increased disability rating for service-connected PTSD, the Board notes that at the time of the Veteran's September 2011 Board hearing, his representative specifically asserted that review of the Veteran's Equal Employment Opportunity Commission (EEOC) file was necessary for full development of the Veteran's claims.  The Veteran provided testimony that his employer had denied him promotions on the basis of his PTSD.  Review of the record indicates that the Veteran's disability rating was increased during the appellate period, in part, due to difficulty with employment.  As the Veteran seeks such increased disability rating for the entire appellate period, any evidence of difficulty with employment dated prior to date upon which the RO assigned his increased disability rating is relevant evidence.  On remand, the AMC/RO should obtain and associate with the Veteran's claim file the Veteran's EEOC file, as requested.  

As to the issue of entitlement to service connection for headaches, to include as secondary to service-connected PTSD or service-connected malaria, the Board finds that a VA examination is in order.  The Veteran, at the time of his Board hearing, asserted that he had experienced headaches since his in-service treatment for malaria.  He also asserted that his headaches are related to the medication required to treat his service-connected PTSD.  His service treatment records dated in July 1969 indicate that the Veteran presented with nausea, loss of appetite, and a headache.  His service treatment records dated in September 1969 indicate that the presented with a fever and a headache, without clinical findings.  His service treatment records dated in March 1972 indicate that he sought treatment for abdominal pain and also complained of temporal headaches.  His post-service private treatment records dated in August 2005 indicate that he complained of headaches subsequent to a head-on motor vehicle accident.  His VA treatment records dated in February 2007 indicate that he complained of severe daily headaches while taking prescription medication for his PTSD.  It remains unclear to the Board if the Veteran's current headaches are related to his in-service headaches, or his service-connected PTSD or malaria.  

As to the issue of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right leg disorder, the Board finds that a VA examination is in order.  The Veteran is service-connected for a number of disabilities associated with an in-service shrapnel wound to the right leg.  Specifically, he is service-connected for:  (1) shrapnel wound, right leg; (2) degenerative arthritis, right knee joints associated with shrapnel wound, right leg; (3) status-post shrapnel wound, right thigh with scar and neuroma associated with shrapnel wound, right leg; and (4) stasis dermatosis like scar associated with shrapnel wound, right leg.  At the time of his Board hearing, the Veteran described his in-service treatment of the right leg and asserted that his current left knee disorder is related to either the in-service treatment for his shrapnel wound of the right leg, or the abnormal gait he developed as a result of his service-connected disabilities of the right leg associated with shrapnel wound.  The Veteran's VA problem list has included knee, arthralgia, during the course of the appeal.  It remains unclear to the Board the precise nature of all diagnoses related to the Veteran's left knee and if his left knee disability is related to his in-service treatment of the right leg, or any of his service-connected disabilities related to the right leg.  

As to the issue of entitlement to service connection for a low back disorder, the Board finds that a VA examination is also necessary.  At the time of his Board hearing, the Veteran, confirmed to have combat experience, asserted that he fell while carrying a pack weighing 70 or 80 pounds when he triggered a grenade with his right foot while serving in the Republic of Vietnam.  He reported that he was treated in the field with pressure bandages and got an injection for the pain.  He reported that he had experienced low back pain since that time.  The Veteran's VA problem list has included chronic low back pain during the course of the appeal; however, such records indicate that he declined X-ray examination of the low back.  It remains unclear to the Board the precise nature of all diagnoses related to the Veteran's low back and if his low back disorder is related to his claimed in-service injury while carrying a heavy pack.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Based on the foregoing, the AMC/RO must afford the Veteran VA examinations and obtain medical opinions regarding the Veteran's headaches and low back and left knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated from September 2007 to the present.  Any and all responses, including negative responses, must be added to the claims file.  

2.  Contact the Veteran and request that he submit copies of pertinent records from his EEOC file regarding the denial of promotions at his place of employment due to the severity of his service-connected PTSD.  Any and all responses, including negative responses, from the Veteran must be added to the claims file.  

3.  Schedule the Veteran for a VA examination to determine the etiology of his headaches.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches were incurred in service, or are otherwise related to service, specifically to those headaches reported during service.  
The examiner must also, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's headaches have been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected PTSD, including consideration of the prescription medication required to treat the same, or his service-connected malaria.

4.  Schedule the Veteran for a VA examination to determine the etiology of his left knee disorder.  The examiner must provide all diagnoses related to the Veteran's left knee and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left knee disorder was incurred in service, or is otherwise related to service, specifically to his in-service treatment for a right leg shrapnel wound.  

The examiner must also, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's left knee disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his:  (1) shrapnel wound, right leg; (2) degenerative arthritis, right knee joints associated with shrapnel wound, right leg; (3) status-post shrapnel wound, right thigh with scar and neuroma associated with shrapnel wound, right leg; or (4) stasis dermatosis like scar associated with shrapnel wound, right leg.  

5.  Schedule the Veteran for a VA examination to determine the etiology of his low back disorder.  The examiner must provide all diagnoses related to the Veteran's low back and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's low back disorder was incurred in service, or is otherwise related to service, specifically to his reported in-service fall while carrying a heavy pack.

In this regard, the examiner should consider the Veteran's lay statements regarding his in-service low back injury and headaches, and his lay statements of continuous low back pain and headaches after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to:  an initial disability rating in excess of 30 percent for service-connected PTSD for the period dated prior to January 13, 2011; a disability rating in excess of 70 percent for service-connected PTSD for the period dated since January 13, 2011; service connection for headaches, to include as secondary to service-connected PTSD or service-connected malaria; service connection for a left knee disorder, to include as secondary to a service-connected right leg disorder; and service connection for a low back disorder.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for a VA examination without good cause may have adverse consequences on his claim.  38 C.F.R.            § 3.655 (2011). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



